

117 HR 1921 : To amend the Federal Water Pollution Control Act to reauthorize the Lake Pontchartrain Basin Restoration Program, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1921IN THE SENATE OF THE UNITED STATESJune 16, 2021Received; read twice and referred to the Committee on Environment and Public WorksAN ACTTo amend the Federal Water Pollution Control Act to reauthorize the Lake Pontchartrain Basin Restoration Program, and for other purposes.1.Lake Pontchartrain Basin Restoration Program reauthorization(a)Review of comprehensive management planSection 121 of the Federal Water Pollution Control Act (33 U.S.C. 1273) is amended—(1)in subsection (c)—(A)in paragraph (5), by striking ; and and inserting a semicolon;(B)in paragraph (6), by striking the period and inserting ; and; and(C)by adding at the end the following:(7)ensure that the comprehensive conservation and management plan approved for the Basin under section 320 is reviewed and revised in accordance with section 320 not less often than once every 5 years, beginning on the date of enactment of this paragraph.; and(2)in subsection (d), by striking recommended by a management conference convened for the Basin under section 320 and inserting identified in the comprehensive conservation and management plan approved for the Basin under section 320.(b)DefinitionsSection 121(e)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1273(e)(1)) is amended by striking , a 5,000 square mile.(c)Authorization of appropriationsSection 121(f) of the Federal Water Pollution Control Act (33 U.S.C. 1273(f)) is amended—(1)in paragraph (1), by striking 2001 through 2012 and the amount appropriated for fiscal year 2009 for each of fiscal years 2013 through 2017 and inserting 2022 through 2026; and(2)by adding at the end the following:(3)Administrative expensesThe Administrator may use for administrative expenses not more than 5 percent of the amounts appropriated to carry out this section..Passed the House of Representatives June 15, 2021.Cheryl L. Johnson,Clerk.